Church, J.
By the provisions of the statute of this state, as well as by the principles of the common law, all conveyances of land, made with intent to avoid any debt or duty of others, shall be utterly void as against those persons only, their heirs, executors, administrators or assigns, whose debt or duty is endeavoured to be avoided, notwithstanding any consideration upon which such contract may be pretended to have been *493made. The validity of the conveyance does not depend entirely upon the consideration received by the grantee, but up-, on the intent of the parties to it: for if the purpose be iniquitous, the conveyance will be void, though the consideration be valuable. Cadogan v. Bennett, Cowp. 434. 1 Burr. 474, 5. Beals v. Gurnsey, 8 Johns. Rep. 446. Fox v. Hills, 1 Conn. Rep. 295. Preston v. Crofut, 1 Conn. Rep. 527. n.
Such a conveyance is not merely voidable ; it is void, utterly void, as against the creditors of the grantee. I Sw. Dig. 282. Merill v. Meachum, 5 Day 341. And it follows, as a legal consequence, that the creditors of the fraudulent grantor may conduct themselves and treat the land thus pretendedly conveyed, as if a deed had never existed. Preston v. Crofut, 1 Conn. Rep. 527. n. The deed in question was void as to the creditors of Seymour generally ; and therefore, must have been void as to this plaintiff, who was one of those creditors, unless by his own acts in attaching and recovering money in ihe hands of the defendant, as the debtor of Seymour, he has estopped and precluded himself from contending for the truth and proving the fraud.
, Estoppels are a species of evidence derived from the admission of parties, and which the policy of the law considers as conclusive upon them. They are not known in equity; and in law, they are not to be favoured. Saund. PI. & Ev. 41. Com. Dig. tit. Estoppel. E. 1. *
Acts amounting to estoppels, are presumed to be acts of deliberation, and such as, in legal contemplation, necessarily furnish conclusive evidence of the truth of that fact, which the actor is estopped to deny. It is difficult to see how the doctrine of estoppels can be made to apply to the facts disclosed in the present case.
The plaintiff, in his suit against Seymour, summoned the defendant to appear on the return of the process, and disclose on oath, whether he was the debtor of Seymour; and by the same process, he attached the land in controversy, as Seymour's land ; but the defendant was not charged with being the debtor of Seymour, by reason of his purchase of this land; nor does it appear, that at the time, the plaintiff had knowledge of this fact. The defendant came in under the summons, and disclosed, that he was the debtor of Seymour, on account of this land, to an amount remaining due, of 190 dollars. This *494disclosure of the defendant, might have been an estoppel as against him; but the plaintiff could be estopped only by some act of his own. The county court found the defendant indebted to Seymour, in the sum aforesaid ; and it is presumed, that this finding was the result of the defendant’s disclosure alone,' as it does not appear, that there was any other testimony in the case.
Upon this disclosure, relying upon it as true, the plaintiff proceeded against the defendant as garnishee, and received of him only the sum of 59 dollars, 41 cents; and for the balance remaining due on the execution, he levied upon, and set off, in due form of law, the land in question. And this act of receiving of the defendant the sum of 59 dollars, 41 cents, is said to be such an act of the plaintiff, as to operate as an estoppel, and prevent him now from proving the conveyance from Seymour to Marsh to be fraudulent. It is said, the plaintiff has come in under the deed, and has taken benefit of the consideration, and cannot now deny its validity. The plaintiff has done nothing, which was not induced, by the disclosure of the defendant. If his disclosure was false, is the plaintiff to be estopped by it? Such a consequence cannot be admitted. On the contrary, if the defendant, by a false disclosure, has contracted contradictory obligations, and subjected himself to superadded liabilities, the fault and the misfortune are both his own; but no person can be estopped, by an act, which is the result either of duress, or the fraud or falsehood of another. 1 Saund. Pl. & Ev. 37. 39. Bull. JST. P. 298. 1 Stark. Ev. 304.
The facts, then, which the defendant offered in evidence, for the purpose of proving an estoppel, for such purpose, were properly excluded. Neither were they admissible as conducing, in the least degree, to prove, that the deed from Seymour to Marsh, was, in fact, bona fide. That deed, if fraudulent and void, was so when executed; and no subsequent act of the plaintiff, who was a stranger to it, could affect it; nor could the parties to it, set it up as a good deed against any of the creditors of Seymour. Preston v. Crofut, 1 Conn. Rep. 527. n. Merill v. Meachum, 5 Day 241.
I would not, therefore, direct a new trial.
*495The other Judges were of the same opinion.
New trial not to be granted